Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections


1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of copending Application No. 16/766307. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.  Copending claims 13 and 14 read on polyester polyol made with all isophthalic acid which reads on the instant claim 12.  Copending claim 17 reads on the instantly claimed polyols including a quaternary N-atom or a tertiary amino group.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-24 of copending Application No. 16/766306. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa.  The copending liquid sets make obvious the instantly claimed aqueous polyurethane compositions because the copending liquid sets contain the instantly claimed aqueous polyurethane compositions.  The instantly claimed polyols including a quaternary N-atom or a tertiary amino group are the only type described by the copending enabling specification such that the copending claimed diols including a quaternary N-atom or a tertiary amino group are supported as being those of the instant claims to the same extent that the instant enabling specification describes the newly recited diols including a quaternary N-atom or a tertiary amino group.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      The instant claims 11-22 are not the subjects of prior art rejections.  The prior art does not disclose the inventions of the instant claims 11-22 and does not provide proper rationale to modify the prior art inventions into those of the instant claims 11-22.  The cationic polyol of Nagao is very different from that of the instant claim 17.
     Nagao, paragraphs [0082]-[0083] is noted.  However, none of these are the polyols of the instant claims 11-22.  There is no suggestion to use polyether polyols having the OH groups at only one terminal of the polyether.  The polyether polyols of Nagao have at least one OH group at each molecule terminal.  
     The polyols of the instant claims 15-16 are known as evidenced by their tradenames disclosed in the instant specification.  See the instant specification, paragraph [0037].  There is no reason to expect that these commercially available polyols would function properly in the polyurethanes of Nagao with their significantly different structure than the polyether polyols of Nagao.
     It is not seen that the prior art as a whole predicts the properties described in the instant specification for the instantly claimed inventions.  The instantly claimed inventions are therefore not taken to be obvious over the prior art though the prior art as a whole describes the individual components of the instantly claimed inventions.

     This does not negate any of the above obviousness type double patenting rejections which are not rejections that are based on prior art.


Response to Applicant’s Arguments

6.      The following reply is in response to the applicant’s arguments regarding the rejections of paragraphs 3 and 4 above:

       In their response of 9/7/22:

     The applicant states that they will consider filing terminal disclaimers and that the rejections of paragraphs 3 and 4 above should be held in abeyance.  See MPEP 804 I. B. 1.,       including “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.”  The applicant’s response does not distinctly and specifically point out any supposed errors in the examiner’s rejections of paragraphs 3 and 4 above.  See MPEP 714.02.   

      The applicant’s response in these regards has been fully considered but is not persuasive for the reasons stated in the rejections above.  The above rejections are therefore maintained.

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762